Citation Nr: 0702928	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-11 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for anxiety and depressive 
disorders, not otherwise specified.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from December 1998 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision of the 
Roanoke, Virginia regional office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

Competent evidence of a current disability is provided by the 
veteran's report of current anxiety and depressive disorders 
and private and VA Medical Center (VAMC) treatment records 
reporting these current disabilities. 

In a November 2004 statement, the veteran reported being 
placed on convalescence leave and bed rest due to stress that 
she was under while in service.  The veteran stated that her 
anxiety and depressive disorders were a result of her 
miscarriage in October 1992 and her difficult pregnancy 
during her last trimester from October 1993 to October 1994.  
For purposes of triggering VA's duty to provide an 
examination, a veteran is competent to report symptoms, and 
to report a continuity of symptomatology.  Duenos v. 
Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 
Vet. App. 370 (2002).

The veteran's service medical records are negative for 
complaints or symptoms of anxiety and depressive disorders.  
Additionally, a treating doctor at the Salisbury, Maryland 
VAMC in January 2004 noted that the veteran first had 
complaints of depression about a year and a half ago.  This 
was approximately 8 years after the veteran was discharged 
from service.

However, in a letter dated in March 2006, a private 
psychiatrist considered the veteran's report of an episode of 
depression after a pregnancy in service, and recent major 
depression, and concluded that the current major depression 
was first manifested during her military service shortly 
following her first pregnancy.

An examination is needed so that a medical professional can 
review the entire medical record, consider a complete 
history, and provide an informed opinion as to the 
relationship between the current depression and service.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
psychiatric examination in order to 
determine whether she has a current 
psychiatric disability that had its onset 
in service or is otherwise related to 
service.  The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum to 
the report.

Keeping in mind that the veteran is 
competent to report symptoms that she 
experienced in service, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that any 
current psychiatric disability began in 
service, or is otherwise related to a 
disease or injury in service.

The examiner should provide a rationale 
for all opinions. 

3.  The claim should be re-adjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be issued.  The case should then be 
returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



